Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 32-51 are currently under examination, wherein claims 32 and 39 have been amended in applicant’s amendment filed on April 22nd, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 32-51 under 35 U.S.C. 112(b) as stated in the Office action dated November 22nd, 2021 have been withdrawn in light of applicant’s amendment filed on April 22nd, 2022. The previous rejections of claims 32-51 under 35 U.S.C. 102(a)(1) as stated in the Office action dated November 22nd, 2021 are maintained as follows. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 46-51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The phrase of “the weak connection” in line 14 of claim 46 lacks an antecedent basis in claim 46 rendering claim 46 and all its dependent claims indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 32-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crump et al. (US 2015/0273582 A1).
	With respect to claims 32-51, Crump et al. (‘582 A1) discloses an additive manufacturing method of fabrication a metallic three-dimensional object (e.g. binder jetting and selective laser sintering) having a separable support and at least one nested part comprising forming a plurality of successive layers of a build material including a binder system and sinterable metal powders into a green compact having a desired shape of the object and a support structure between a build plate and the object weakly connected to the support structure at an interface between the green compact and the support structure; debinding the green compact to form a brown compact; sintering the brown compact in an enclosed extrusion-based system being an enclosed environment having a build chamber therein which would meet the claimed sintering furnace; and separating the sintered object from the support structure at the interface between the green compact and the support structure (i.e. the weak connection as claimed) to form the object, wherein the build material is a metal injection molding feedstock extruded through a nozzle to deliver discrete units of the build material through an intermediary channel via a drive train; and the support structure provides a structural support to at least a portion of the object and resists bonding of the support structure to the object which would read on the claim limitation of minimizing an amount of drag on a furnace floor during the step of sintering (abstract, Fig. 1, paragraphs [0002]-[0006], [0020], [0023], [0034], [0035], [0040], [0046], [0047], [0051]-[0053], [0062] and [0067]).
Response to Arguments
5.	The applicant’s arguments filed on April 22nd, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Crump et al. (‘582 A1) does not disclose that both the object and the support are made from a build material including a binder system and a metal powder. In response, the examiner notes that Crump et al. (‘582 A1) discloses that both the object and support are made from metallic powders (paragraph [0062]) by powder/binder jetting (paragraph [0002]), which would meet the claimed feature. Furthermore, the solvable shell of one or more materials covering core of one or more ferromagnetic materials (paragraph [0006]) and the soluble support material interfacing between the printed part material and magnetic media (paragraph [0035]) disclosed by Crump et al. (‘582 A1) would also read on the binder system in the build material as claimed. 
Second, the applicant argues that Crump et al. (‘582 A1) advocates for dissolvable supports, therefore teaching away the claimed build material. In response, see examiner’s response to applicant’s argument above. The shell and interface materials disclosed by Crump et al. (‘582 A1) would read on the binder system in the build material as claimed. The metallic powders in the support structure disclosed by Crump et al. (‘582 A1) are not soluble in a solution or water at all.
Third, the applicant argues that Crump et al. (‘582 A1) does not disclose that the object and support are connected via a weak connection as claimed. In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. Crump et al. (‘582 A1) teaches that the support material is removable from the completed 3D part (paragraph [0004]) by dissolving the soluble interface material (paragraph [0035]) and the soluble shell material (paragraph [0047]). The interface and the shell disclosed by Crump et al. (‘582 A1) would read on the weak connection as claimed.  
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


5/10/2022